Citation Nr: 9925739	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral hand disorder, to include 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from August 1970 to January 
1971.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Nashville, 
Tennessee (hereinafter RO).

In December 1997, the Board denied the issue of whether new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral hand disorder, to include rheumatoid arthritis.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) and by an order dated in November 1998, 
the Court vacated the May 1998 Board decision and remanded 
the case to the Board for readjudication consistent with the 
Order.  


REMAND

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit expressly 
rejected the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, as the Colvin standard was used by the 
Board in its December 1997 decision, and by the RO in the 
underlying rating decision, the Court has ordered that the 
question whether the veteran has submitted new and material 
evidence be reviewed under 38 C.F.R. § 3.156 (1998).

Therefore, this case is REMANDED for the following action:

1.  After undertaking any additional 
indicated development, the RO should 
adjudicate the claim of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a bilateral hand disorder, 
to include rheumatoid arthritis, using 
the Hodge standard set forth at 38 C.F.R. 
§ 3.156.  

2.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












